Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
13, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00371-CV

                      GUADALUPE TREVINO, Appellant

                                           V.

   CITY OF HOUSTON AND CRISTELO ATIC GUADIANA, Appellees

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1112394


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed January 31, 2019. On July 29, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted, and the appeal is dismissed.

                                   PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.